ACCEPTED
                                                                         03-14-00638-CV
                                                                                 7516410
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                   10/23/2015 1:16:24 PM
                                                                       JEFFREY D. KYLE
                                                                                  CLERK
              No. 03-14-00638-CV

          In the Third Court of Appeals                 FILED IN
                  Austin, Texas                  3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                                                 10/23/2015 1:16:24 PM
                                                     JEFFREY D. KYLE
                                                          Clerk
 THE CITY OF AUSTIN, Defendant – Appellant

                         v.

     EMILY POOLE, LYNNE SHELTON,
       and MOHIT TANEJA, individually
        and as representatives of all other
  parties similarly situated, Plaintiff – Appellee


   Appeal from Cause No. D-1-GN-09-002348
       In the 126th Judicial District Court
             of Travis County, Texas


AGREED MOTION TO DISMISS THE APPEAL


               ANNE L. MORGAN, Interim City Attorney
               MEGHAN L. RILEY, Chief, Litigation Division
               State Bar No. 24049373
               City of Austin Law Department
               P. O. Box 1546
               Austin, Texas 78767-1546
               Telephone: (512) 974-2458
               Facsimile: (512) 974-1311
               meghan.riley@austintexas.gov

               COUNSEL FOR DEFENDANT – APPELLANT
TO THE HONORABLE THIRD COURT OF APPEALS:

     Appellant and Appellees respectfully move the Court to dismiss

the petition for review.     Appellant and Appellees would respectfully

show the Court as follows:

1.   The parties originally agreed to abate the Appeal pending action

by the Governing Body for the City of Austin that would directly

address the issues raised as part of the appeal.

2.   As of October 1, 2015, the Governing Body for the Appellant has

approved a new ordinance that moots the issues on the appeal before

this court.

3.   No opinion or judgment has been issued by this court in this

matter.

                                 PRAYER

     Therefore, Appellant and Appellee pray that the court grant this

Agreed Motion, dismiss the Appeal filed in this proceeding, and order

each party to bear its/his own fees and costs related solely to this

Appeal, and issue a mandate that the attorney’s fees, court costs, and

post-judgment interest awarded by the trial court be paid.




                                                                Page 2 of 4
RESPECTFULLY SUBMITTED,

ANNE L. MORGAN, Interim City Attorney
MEGHAN L. RILEY, Chief, Litigation Division

/s/ Meghan Riley
Assistant City Attorney
State Bar No. 24049373
City of Austin-Law Department
Post Office Box 1546
Austin, Texas 78767-1546
Telephone: (512) 974-2458
Facsimile: (512) 974-1311
meghan.riley@austintexas.gov

Counsel for Defendant – Appellant


/s/ Robbie Alden
Robert C. Alden
Don Davis
Byrd Davis Furman Alden, LLP
707 West 34th St.
Austin, TX 78705

Counsel for Plaintiffs – Appellees




                                     Page 3 of 4
                         CERTIFICATE OF SERVICE

      This is to certify that I have served a copy of the foregoing on all parties, or

their attorneys of record, in compliance with the Appellate Rules of Civil

Procedure, on this 23rd day of October, 2015, as follows:

Via the CM/ECF System to:
Robert C. Alden
Don Davis
Byrd Davis Furman Alden, LLP
707 West 34th St.
Austin, TX 78705


                                /s/ Meghan Riley
                                MEGHAN RILEY




                                                                             Page 4 of 4